Exhibit 10.01

 
MONEYGRAM INTERNATIONAL, INC.
2005 OMNIBUS INCENTIVE PLAN
As Amended February 9, 2009

TABLE OF CONTENTS

Page

     
SECTION 1.
SECTION 2.
SECTION 3.
  PURPOSE
DEFINITIONS
ADMINISTRATION.

(a) Power and Authority of the Committee
(b) Delegation
(c) Power and Authority of the Board of Directors

SECTION 4. SHARES AVAILABLE FOR AWARDS

(a) Shares Available
(b) Accounting for Awards
(c) Adjustments
(d) Award Limitations Under the Plan

     
SECTION 5.
SECTION 6.
  ELIGIBILITY
AWARDS

(a) Options
(b) Stock Appreciation Rights
(c) Restricted Stock and Restricted Stock Units
(d) Dividend Equivalents
(e) Performance Awards
(f) Stock Awards
(g) Other Stock-Based Awards
(h) General

SECTION 7. AMENDMENT AND TERMINATION; CORRECTIONS

(a) Amendments to the Plan
(b) Amendments to Awards
(c) Correction of Defects, Omissions and Inconsistencies

     
SECTION 8.
SECTION 9.
  INCOME TAX WITHHOLDING
GENERAL PROVISIONS

(a) No Rights to Awards
(b) Award Agreements
(c) No Rights of Stockholders
(d) No Limit on Other Compensation Plans or Arrangements
(e) No Right to Employment or Directorship
(f) Governing Law
(g) Severability
(h) No Trust or Fund Created
(i) No Fractional Shares
(j) Headings

     
SECTION 10.
SECTION 11.
  EFFECTIVE DATE OF THE PLAN
TERM OF THE PLAN

MONEYGRAM INTERNATIONAL, INC.

2005 OMNIBUS INCENTIVE PLAN

Section 1. Purpose.

The purpose of the Plan is to promote the interests of the Company and its
stockholders by aiding the Company in attracting and retaining employees,
officers, consultants, advisors and non-employee Directors capable of assuring
the future success of the Company, to offer such persons incentives to put forth
maximum efforts for the success of the Company’s business and to compensate such
persons through various stock-based arrangements and provide them with
opportunities for stock ownership in the Company, thereby aligning the interests
of such persons with the Company’s stockholders.

Section 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, in each case as determined
by the Committee.

(b) “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Dividend Equivalent, Performance Award, Stock Award or
Other Stock-Based Award granted under the Plan.

(c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing an Award granted under the Plan. An Award
Agreement may be in an electronic medium and need not be signed by a
representative of the Company or the Participant. Each Award Agreement shall be
subject to the applicable terms and conditions of the Plan and any other terms
and conditions (not inconsistent with the Plan) determined by the Committee.

(d) “Board” shall mean the Board of Directors of the Company.

(e) “Change in Control” shall have the meaning ascribed to such term in an Award
Agreement, or any other applicable employment, severance or change in control
agreement between the Participant and the Company.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.

(g) “Committee” shall mean the Human Resources and Nominating Committee of the
Board or any successor committee of the Board designated by the Board to
administer the Plan. The Committee shall be comprised of not less than such
number of Directors as shall be required to permit Awards granted under the Plan
to qualify under Rule 16b-3, and each member of the Committee shall be a
“Non-Employee Director” within the meaning of Rule 16b-3 and an “outside
director” within the meaning of Section 162(m) of the Code. The Company expects
to have the Plan administered in accordance with the requirements for the award
of “qualified performance-based compensation” within the meaning of Section
162(m) of the Code.

(h) “Company” shall mean MoneyGram International, Inc., a Delaware corporation,
or any successor corporation.

(i) “Director” shall mean a member of the Board.

(j) “Dividend Equivalent” shall mean any right granted under Section 6(d) of the
Plan.

(k) “Eligible Person” shall mean any employee, officer, consultant, advisor or
non-employee Director providing services to the Company or any Affiliate whom
the Committee determines to be an Eligible Person. An Eligible Person must be a
natural person.

(l) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(m) “Fair Market Value” shall mean, with respect to any property (including,
without limitation, any Shares or other securities), the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee. Notwithstanding the foregoing, unless
otherwise determined by the Committee, the Fair Market Value of Shares on a
given date for purposes of the Plan shall be the closing sale price of the
Shares on the New York Stock Exchange as reported in the consolidated
transaction reporting system on such date or, if such Exchange is not open for
trading on such date, on the most recent preceding date when such Exchange is
open for trading.

(n) “Incentive Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is intended to meet the requirements of Section 422 of the Code or
any successor provision.

(o) “Non-Qualified Stock Option” shall mean an option granted under Section 6(a)
of the Plan that is not intended to be an Incentive Stock Option.

(p) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.

(q) “Other Stock-Based Award” shall mean any right granted under Section 6(g) of
the Plan.

(r) “Participant” shall mean an Eligible Person designated to be granted an
Award under the Plan.

(s) “Performance Award” shall mean any right granted under Section 6(e) of the
Plan.

(t) “Performance Goal” shall mean one or more of the following performance
goals, either individually, alternatively or in any combination, applied on a
corporate, subsidiary, division, business unit or line of business basis: sales,
revenue, costs, expenses, earnings (including one or more of net profit after
tax, gross profit, operating profit, earnings before interest and taxes,
earnings before interest, taxes, depreciation and amortization and net
earnings), earnings per share, earnings per share from continuing operations,
operating income, pre-tax income, operating income margin, net income, margins
(including one or more of gross, operating and net income margins), returns
(including one or more of return on actual or proforma assets, net assets,
equity, investment, capital and net capital employed), stockholder return
(including total stockholder return relative to an index or peer group), stock
price, economic value added, cash generation, cash flow, unit volume, working
capital, market share, cost reductions and strategic plan development and
implementation. Such goals may reflect absolute entity or business unit
performance or a relative comparison to the performance of a peer group of
entities or other external measure of the selected performance criteria.
Pursuant to rules and conditions adopted by the Committee on or before the 90th
day of the applicable performance period for which Performance Goals are
established, the Committee may appropriately adjust any evaluation of
performance under such goals to exclude the effect of certain events, including
any of the following events: asset write-downs; litigation or claim judgments or
settlements; changes in tax law, accounting principles or other such laws or
provisions affecting reported results; severance, contract termination and other
costs related to exiting certain business activities; and gains or losses from
the disposition of businesses or assets or from the early extinguishment of
debt.

(u) “Person” shall mean any individual or entity, including a corporation,
partnership, limited liability company, association, joint venture or trust.

(v) “Plan” shall mean this MoneyGram International, Inc. 2005 Omnibus Incentive
Plan, as amended from time to time.

(w) “Qualifying Termination” shall have the meaning ascribed to it in any
applicable Award Agreement, and, if not defined in any applicable Award
Agreement, shall mean termination of employment under circumstances that, in the
judgment of the Committee, warrant acceleration of the exercisability of Options
or Stock Appreciation Rights or the lapse of restrictions relating to Restricted
Stock, Restricted Stock Units or other Awards under the Plan. Without limiting
the generality of the foregoing, a Qualifying Termination may apply to large
scale terminations of employment relating to the disposition or divestiture of
business or legal entities or similar circumstances.

(x) “Restricted Stock” shall mean any Share granted under Section 6(c) of the
Plan.

(y) “Restricted Stock Unit” shall mean any unit granted under Section 6(c) of
the Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date.

(z) “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act or any successor rule or regulation.

(aa) “Section 162(m)” shall mean Section 162(m) of the Code and the applicable
Treasury Regulations promulgated thereunder.

(bb) “Section 409A” shall mean Section 409A of the Code, or any successor
provision, and applicable Treasury Regulations and other applicable guidance
thereunder.

(cc) “Shares” shall mean shares of Common Stock, par value of $0.01 per share,
of the Company or such other securities or property as may become subject to
Awards pursuant to an adjustment made under Section 4(c) of the Plan.

(dd) “Specified Employee” shall mean a specified employee as defined in Code
Section 409A(a)(2)(B) or applicable proposed or final regulations under Code
Section 409A.

(ee) “Stock Appreciation Right” shall mean any right granted under Section 6(b)
of the Plan.

(ff) “Stock Award” shall mean any Share granted under Section 6(f) of the Plan.

Section 3. Administration.

(a) Power and Authority of the Committee. The Plan shall be administered by the
Committee. Subject to the express provisions of the Plan and to applicable law,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or the method by which payments or other rights are to be calculated in
connection with) each Award; (iv) determine the terms and conditions of any
Award or Award Agreement; (v) amend the terms and conditions of any Award or
Award Agreement, provided, however, that, except as otherwise provided in
Section 4(c) hereof, the Committee shall not reprice, adjust or amend the
exercise price of Options or the grant price of Stock Appreciation Rights
previously awarded to any Participant, whether through amendment, cancellation
and replacement grant, or any other means; (vi) accelerate the exercisability of
any Award or the lapse of restrictions relating to any Award; (vii) determine
whether, to what extent and under what circumstances Awards may be exercised in
cash, Shares, other securities, other Awards or other property, or canceled,
forfeited or suspended; (viii) determine whether, to what extent and under what
circumstances cash, Shares, other securities, other Awards, other property and
other amounts payable with respect to an Award under the Plan shall be deferred
either automatically or at the election of the holder of the Award or the
Committee; (ix) interpret and administer the Plan and any instrument or
agreement, including any Award Agreement, relating to the Plan; (x) establish,
amend, suspend or waive such rules and regulations and appoint such agents as it
shall deem appropriate for the proper administration of the Plan; and (xi) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan. Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations and other decisions under or with respect to the Plan or any
Award or Award Agreement shall be within the sole discretion of the Committee,
may be made at any time and shall be final, conclusive and binding upon any
Participant, any holder or beneficiary of any Award or Award Agreement, and any
employee of the Company or any Affiliate.

(b) Delegation. The Committee may delegate its powers and duties under the Plan
to one or more Directors (including a Director who is also an officer of the
Company) or a committee of Directors, subject to such terms, conditions and
limitations as the Committee may establish in its sole discretion; provided,
however, that the Committee shall not delegate its powers and duties under the
Plan (i) with regard to officers or directors of the Company or any Affiliate
who are subject to Section 16 of the Exchange Act or (ii) in such a manner as
would cause the Plan not to comply with the requirements of Section 162(m) of
the Code. In addition, the Committee may authorize one or more officers of the
Company to grant Options under the Plan, subject to the limitations of
Section 157 of the Delaware General Corporation Law; provided, however, that
such officers shall not be authorized to grant Options to officers or directors
of the Company or any Affiliate who are subject to Section 16 of the Exchange
Act.

(c) Power and Authority of the Board of Directors. Notwithstanding anything to
the contrary contained herein, the Board may, at any time and from time to time,
without any further action of the Committee, exercise the powers and duties of
the Committee under the Plan, unless the exercise of such powers and duties by
the Board would cause the Plan not to comply with the requirements of Section
162(m) of the Code.

Section 4. Shares Available for Awards.

(a) Shares Available. Subject to adjustment as provided in Section 4(c) of the
Plan, the aggregate number of Shares that may be issued under all Awards under
the Plan shall be 47,000,000. Shares to be issued under the Plan will be
authorized but unissued Shares, Shares that have been reacquired by the Company
and designated as treasury shares or Shares held by the MoneyGram Employee
Equity Trust. If an Award terminates or is forfeited or cancelled without the
issuance of any Shares, or if any Shares covered by an Award or to which an
Award relates are not issued for any other reason, then the number of Shares
counted against the aggregate number of Shares available under the Plan with
respect to such Award, to the extent of any such termination, forfeiture,
cancellation or other event, shall again be available for granting Awards under
the Plan. If Shares of Restricted Stock are forfeited or otherwise reacquired by
the Company prior to vesting, whether or not dividends have been paid on such
Shares, then the number of Shares counted against the aggregate number of Shares
available under the Plan with respect to such Award of Restricted Stock, to the
extent of any such forfeiture or reacquisition by the Company, shall again be
available for granting Awards under the Plan. Shares that are withheld in full
or partial payment to the Company of the purchase or exercise price relating to
an Award or in connection with the satisfaction of tax obligations relating to
an Award shall again be available for granting Awards under the Plan, except
that, after May 10, 2015, any Shares withheld in connection with the
satisfaction of tax obligations relating to Restricted Stock shall not be
available for granting Awards. Prior to May 10, 2015, any previously issued
Shares that are used by a Participant as full or partial payment to the Company
of the purchase or exercise price relating to an Award or in connection with the
satisfaction of tax obligations relating to an Award shall again be available
for granting Awards under the Plan.

(b) Accounting for Awards. For purposes of this Section 4, if an Award entitles
the holder thereof to receive or purchase Shares, the number of Shares covered
by such Award or to which such Award relates shall be counted on the date of
grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan.

(c) Adjustments. In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of Shares (or
other securities or other property) that thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards, (iii) the purchase or exercise price
with respect to any Award and (iv) the limitations contained in Section 4(d) of
the Plan.

(d) Award Limitations Under the Plan.

(i) Section 162(m) Limitation for Certain Types of Awards. No Eligible Person
may be granted Options, Stock Appreciation Rights or any other Award or Awards
under the Plan, the value of which Award or Awards is based solely on an
increase in the value of the Shares after the date of grant of such Award or
Awards, for more than 10,000,000 Shares (subject to adjustment as provided in
Section 4(c) of the Plan) in the aggregate in any calendar year.

(ii) Section 162(m) Limitation for Performance Awards. The maximum amount
payable pursuant to all Performance Awards to any Participant in the aggregate
in any calendar year shall be $5,000,000 in value, whether payable in cash,
Shares or other property. This limitation does not apply to any Award subject to
the limitation contained in Section 4(d)(i) of the Plan.

(iii) Limitation on Awards Granted to Non-Employee Directors. Directors who are
not also employees of the Company or an Affiliate may not be granted Awards in
the aggregate for more than 3% of the Shares available for Awards under the
Plan, subject to adjustment as provided in Section 4(c) of the Plan.

(iv) Limitation on Incentive Stock Options. The number of Shares available for
granting Incentive Stock Options under the Plan shall not exceed 7,500,000,
subject to adjustment as provided in Section 4(c) of the Plan and subject to the
provisions of Section 422 or 424 of the Code or any successor provision.

Section 5. Eligibility.

Any Eligible Person shall be eligible to be designated a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision. Further, notwithstanding the foregoing, Options and Stock
Appreciation Rights shall not be granted to an Eligible Person providing direct
services to an Affiliate unless the Company has a “controlling interest” in such
Affiliate within the meaning of Treas. Reg. Sec. 1.409A-1(b)(5)(iii)(E)(1).

Section 6. Awards.

(a) Options. The Committee is hereby authorized to grant Options to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:

(i) Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee and shall not be less than 100% of the Fair
Market Value of a Share on the date of grant of such Option; provided, however,
that the Committee may designate a per share exercise price below Fair Market
Value on the date of grant (A) to the extent necessary or appropriate, as
determined by the Committee, to satisfy applicable legal or regulatory
requirements of a foreign jurisdiction or (B) if the Option is granted in
substitution for a stock option previously granted by an entity that is acquired
by or merged with the Company or an Affiliate.

(ii) Option Term. The term of each Option shall be fixed by the Committee but
shall not be longer than 10 years from the date of grant.

(iii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part and the method or
methods by which, and the form or forms (including, without limitation, cash,
Shares, other securities, other Awards or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the applicable
exercise price) in which, payment of the exercise price with respect thereto may
be made or deemed to have been made.

(b) Stock Appreciation Rights. The Committee is hereby authorized to grant Stock
Appreciation Rights to Eligible Persons subject to the terms of the Plan and any
applicable Award Agreement. A Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive upon exercise thereof the
excess of (i) the Fair Market Value of one Share on the date of exercise (or, if
the Committee shall so determine, at any time during a specified period before
or after the date of exercise) over (ii) the grant price of the Stock
Appreciation Right as specified by the Committee, which price shall not be less
than 100% of the Fair Market Value of one Share on the date of grant of the
Stock Appreciation Right; provided, however, that the Committee may designate a
per share grant price below Fair Market Value on the date of grant (A) to the
extent necessary or appropriate, as determined by the Committee, to satisfy
applicable legal or regulatory requirements of a foreign jurisdiction or (B) if
the Stock Appreciation Right is granted in substitution for a stock appreciation
right previously granted by an entity that is acquired by or merged with the
Company or an Affiliate. Subject to the terms of the Plan and any applicable
Award Agreement, the grant price, term, methods of exercise, dates of exercise,
methods of settlement and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee. The Committee may
impose such conditions or restrictions on the exercise of any Stock Appreciation
Right as it may deem appropriate.

(c) Restricted Stock and Restricted Stock Units. The Committee is hereby
authorized to grant Awards of Restricted Stock and Restricted Stock Units to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:

(i) Restrictions. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to vote a Share of Restricted Stock or
the right to receive any dividend or other right or property with respect
thereto), which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise, as the Committee may deem
appropriate. The minimum vesting period of such Awards shall be three years from
the date of grant, unless the Award is conditioned on performance of the Company
or an Affiliate or on personal performance (other than continued service with
the Company or an Affiliate), in which case the Award may vest over a period of
at least one year from the date of grant; provided, however, that such minimum
vesting period shall not apply to grants of up to 200,000 shares of Restricted
Stock and Restricted Stock Units to non-employee Directors. Notwithstanding the
foregoing, the Committee may permit acceleration of vesting of such Awards in
the event of the Participant’s death, disability or retirement or a change in
control of the Company.

(ii) Issuance and Delivery of Shares. Any Restricted Stock granted under the
Plan shall be issued at the time such Awards are granted and may be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. Such certificate or
certificates shall be registered in the name of the Participant and shall bear
an appropriate legend referring to the restrictions applicable to such
Restricted Stock. Shares representing Restricted Stock that is no longer subject
to restrictions shall be delivered to the Participant promptly after the
applicable restrictions lapse or are waived. In the case of Restricted Stock
Units, no Shares shall be issued at the time such Awards are granted. Upon the
lapse or waiver of restrictions and the restricted period relating to Restricted
Stock Units evidencing the right to receive Shares, such Shares shall be issued
and delivered to the holder of the Restricted Stock Units.

(iii) Forfeiture. Except as otherwise determined by the Committee, upon a
Participant’s termination of employment or resignation or removal as a Director
(in either case, as determined under criteria established by the Committee)
during the applicable restriction period, all Shares of Restricted Stock and all
Restricted Stock Units held by the Participant at such time shall be forfeited
and reacquired by the Company; provided, however, that the Committee may, when
it finds that a waiver would be in the best interest of the Company, waive in
whole or in part any or all remaining restrictions with respect to Shares of
Restricted Stock or Restricted Stock Units.

(d) Dividend Equivalents. The Committee is hereby authorized to grant Dividend
Equivalents to Eligible Persons under which the Participant shall be entitled to
receive payments (in cash, Shares, other securities, other Awards or other
property as determined in the discretion of the Committee) equivalent to the
amount of cash dividends paid by the Company to holders of Shares with respect
to a number of Shares determined by the Committee. Subject to the terms of the
Plan and any applicable Award Agreement, such Dividend Equivalents may have such
terms and conditions as the Committee shall determine.

(e) Performance Awards. The Committee is hereby authorized to grant to Eligible
Persons Performance Awards which are intended to be “qualified performance-based
compensation” within the meaning of Section 162(m). A Performance Award granted
under the Plan may be payable in cash or in Shares (including, without
limitation, Restricted Stock). Performance Awards shall, to the extent required
by Section 162(m), be conditioned solely on the achievement of one or more
objective Performance Goals, and such Performance Goals shall be established by
the Committee within the time period prescribed by, and shall otherwise comply
with the requirements of, Section 162(m). Subject to the terms of the Plan and
any applicable Award Agreement, the Performance Goals to be achieved during any
performance period, the length of any performance period, the amount of any
Performance Award granted, the amount of any payment or transfer to be made
pursuant to any Performance Award and any other terms and conditions of any
Performance Award shall be determined by the Committee. The Committee shall also
certify in writing that such Performance Goals have been met prior to payment of
the Performance Awards to the extent required by Section 162(m).

(f) Stock Awards. The Committee is hereby authorized to grant to Eligible
Persons Shares without restrictions thereon, as deemed by the Committee to be
consistent with the purpose of the Plan. Subject to the terms of the Plan and
any applicable Award Agreement, such Stock Awards may have such terms and
conditions as the Committee shall determine.

(g) Other Stock-Based Awards. The Committee is hereby authorized to grant to
Eligible Persons such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purpose of the Plan. The
Committee shall determine the terms and conditions of such Awards, subject to
the terms of the Plan and the Award Agreement. Shares, or other securities
delivered pursuant to a purchase right granted under this Section 6(g), shall be
purchased for consideration having a value equal to at least 100% of the Fair
Market Value of such Shares or other securities on the date the purchase right
is granted. The consideration paid by the Participant may be paid by such method
or methods and in such form or forms (including, without limitation, cash,
Shares, other securities, other Awards or other property, or any combination
thereof), as the Committee shall determine.

(h) General.

(i) Consideration for Awards. Awards may be granted for no cash consideration or
for any cash or other consideration as may be determined by the Committee or
required by applicable law.

(ii) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with or
in substitution for any other Award or any award granted under any other plan of
the Company or any Affiliate. Awards granted in addition to or in tandem with
other Awards or in addition to or in tandem with awards granted under any other
plan of the Company or any Affiliate may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.

(iii) Forms of Payment under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including, without limitation,
cash, Shares, other securities, other Awards or other property, or any
combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents with respect to installment or deferred payments.

(iv) Term of Awards. The term of each Award shall be for a period not longer
than 10 years from the date of grant.

(v) Limits on Transfer of Awards. Except as otherwise provided by the Committee
or the terms of this Plan, no Award and no right under any such Award shall be
transferable by a Participant other than by will or by the laws of descent and
distribution. The Committee may establish procedures as it deems appropriate for
a Participant to designate a Person or Persons, as beneficiary or beneficiaries,
to exercise the rights of the Participant and receive any property distributable
with respect to any Award in the event of the Participant’s death. The
Committee, in its discretion and subject to such additional terms and conditions
as it determines, may permit a Participant to transfer a Non-Qualified Stock
Option to any “family member” (as such term is defined in the General
Instructions to Form S-8 (or any successor to such Instructions or such Form)
under the Securities Act of 1933, as amended) at any time that such Participant
holds such Option, provided that such transfers may not be for value (i.e., the
transferor may not receive any consideration therefor) and the family member may
not make any subsequent transfers other than by will or by the laws of descent
and distribution. Each Award under the Plan or right under any such Award shall
be exercisable during the Participant’s lifetime only by the Participant (except
as provided herein or in an Award Agreement or amendment thereto relating to a
Non-Qualified Stock Option) or, if permissible under applicable law, by the
Participant’s guardian or legal representative. No Award or right under any such
Award may be pledged, alienated, attached or otherwise encumbered, and any
purported pledge, alienation, attachment or encumbrance thereof shall be void
and unenforceable against the Company or any Affiliate.

(vi) Restrictions; Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such restrictions as the Committee may deem advisable under the Plan,
applicable federal or state securities laws and regulatory requirements, and the
Committee may cause appropriate entries to be made or legends to be placed on
the certificates for such Shares or other securities to reflect such
restrictions. If the Shares or other securities are traded on a securities
exchange, the Company shall not be required to deliver any Shares or other
securities covered by an Award unless and until such Shares or other securities
have been admitted for trading on such securities exchange.

(vii) Section 409A Provisions. Notwithstanding anything in the Plan or any Award
Agreement to the contrary, to the extent that any amount or benefit that
constitutes “deferred compensation” to a Participant under Section 409A of the
Code and applicable guidance thereunder is otherwise payable or distributable to
a Participant under the Plan or any Award Agreement solely by reason of the
occurrence of a Change in Control or due to the Participant’s disability or
“separation from service” (as such term is defined under Section 409A), such
amount or benefit will not be payable or distributable to the Participant by
reason of such circumstance unless the Committee determines in good faith that
(i) the circumstances giving rise to such Change in Control, disability or
separation from service meet the definition of a change in ownership or control,
disability, or separation from service, as the case may be, in
Section 409A(a)(2)(A) of the Code and applicable proposed or final regulations,
or (ii) the payment or distribution of such amount or benefit would be exempt
from the application of Section 409A by reason of the short-term deferral
exemption or otherwise. Any payment or distribution that otherwise would be made
to a Participant who is a Specified Employee (as determined by the Committee in
good faith) on account of separation from service may not be made before the
date which is 6 months after the date of the Specified Employee’s separation
from service (or if earlier, upon the Specified Employee’s death) unless the
payment or distribution is exempt from the application of Section 409A by reason
of the short-term deferral exemption or otherwise.

Section 7. Amendment and Termination; Corrections.

(a) Amendments to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan at any time; provided, however, that, notwithstanding any
other provision of the Plan or any Award Agreement, prior approval of the
stockholders of the Company shall be required for any amendment to the Plan
that:

(i) requires stockholder approval under the rules or regulations of the
Securities and Exchange Commission, the New York Stock Exchange, any other
securities exchange or the National Association of Securities Dealers, Inc. that
are applicable to the Company;

(ii) increases the number of shares authorized under the Plan as specified in
Section 4(a) of the Plan;

(iii) increases the number of shares subject to the limitations contained in
Section 4(d) of the Plan;

(iv) permits repricing of Options or Stock Appreciation Rights which is
prohibited by Section 3(a)(v) of the Plan;

(v) permits the award of Options or Stock Appreciation Rights at a price less
than 100% of the Fair Market Value of a Share on the date of grant of such
Option or Stock Appreciation Right, contrary to the provisions of
Sections 6(a)(i) and 6(b)(ii) of the Plan; and

(vi) would cause Section 162(m) of the Code to become unavailable with respect
to the Plan.

(b) Amendments to Awards. Subject to the provisions of the Plan, the Committee
may waive any conditions of or rights of the Company under any outstanding
Award, prospectively or retroactively. Except as otherwise provided in the Plan,
the Committee may amend, alter, suspend, discontinue or terminate any
outstanding Award, prospectively or retroactively, but no such action may
adversely affect the rights of the holder of such Award without the consent of
the Participant or holder or beneficiary thereof. The Company intends that
Awards under the Plan shall satisfy the requirements of Section 409A to avoid
any adverse tax results thereunder, and the Committee shall administer and
interpret the Plan and all Award Agreements in a manner consistent with that
intent. If any provision of the Plan or an Award Agreement would result in
adverse tax consequences under Section 409A, the Committee may amend that
provision (or take any other action reasonably necessary) to avoid any adverse
tax results and no action taken to comply with Section 409A shall be deemed to
impair or otherwise adversely affect the rights of any holder of an Award or
beneficiary thereof.

(c) Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award or Award Agreement in the manner and to the extent it shall
deem desirable to implement or maintain the effectiveness of the Plan.

Section 8. Income Tax Withholding.

In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (a) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes or (b) delivering to the Company
Shares other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes. The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.

Section 9. General Provisions.

(a) No Rights to Awards. No Eligible Person, Participant or other Person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.

(b) Award Agreements. No Participant shall have rights under an Award granted to
such Participant unless and until an Award Agreement shall have been duly
executed on behalf of the Company and, if requested by the Company, signed by
the Participant, or until such Award Agreement is delivered and accepted through
any electronic medium in accordance with procedures established by the Company.

(c) No Rights of Stockholders. Except with respect to Restricted Stock and Stock
Awards, neither a Participant nor the Participant’s legal representative shall
be, or have any of the rights and privileges of, a stockholder of the Company
with respect to any Shares issuable upon the exercise or payment of any Award,
in whole or in part, unless and until the Shares have been issued.

(d) No Limit on Other Compensation Plans or Arrangements. Nothing contained in
the Plan shall prevent the Company or any Affiliate from adopting or continuing
in effect other or additional compensation plans or arrangements, and such plans
or arrangements may be either generally applicable or applicable only in
specific cases.

(e) No Right to Employment or Directorship. The grant of an Award shall not be
construed as giving a Participant the right to be retained as an employee of the
Company or any Affiliate, or a Director to be retained as a Director, nor will
it affect in any way the right of the Company or an Affiliate to terminate a
Participant’s employment at any time, with or without cause. In addition, the
Company or an Affiliate may at any time dismiss a Participant from employment
free from any liability or any claim under the Plan or any Award, unless
otherwise expressly provided in the Plan or in any Award Agreement.

(f) Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware, shall govern all questions concerning the validity, construction
and effect of the Plan or any Award, and any rules and regulations relating to
the Plan or any Award.

(g) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

(h) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

(i) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Share or whether such fractional
Share or any rights thereto shall be canceled, terminated or otherwise
eliminated.

(j) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

Section 10. Effective Date of the Plan.

The Plan shall be subject to approval by the stockholders of the Company at the
annual meeting of stockholders of the Company to be held on May 10, 2005 and the
Plan shall be effective as of the date of such stockholder approval.

Section 11. Term of the Plan.

The Plan shall terminate at midnight on May 10, 2015, unless terminated before
then by the Board. Awards may be granted under the Plan until the Plan
terminates or until all Shares available for Awards under the Plan have been
purchased or acquired; provided, however, that Incentive Stock Options may not
be granted following the 10-year anniversary of the Board’s adoption of the
Plan. The Plan shall remain in effect as long as any Awards are outstanding.

